Citation Nr: 0212882
Decision Date: 09/24/02	Archive Date: 11/06/02

Citation Nr: 0212882	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-08 016	)	DATE SEP 24, 2002
	)
	)


THE ISSUES

1.  Whether a February 1981 decision of the Board of 
Veterans' Appeals (Board) was clearly and unmistakably 
erroneous in not granting a 100 percent schedular disability rating for schizophrenia, or a total rating based on individual unemployability, for the purpose of establishing entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318. 

2.  Whether a May 1987 decision of the Board was clearly and unmistakably erroneous in not granting a 100 percent 
schedular disability rating for schizophrenia, for the 
purpose of establishing entitlement to Dependency and 
Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318. 


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active duty from April 1947 to May 1949.  The moving party, the veteran's surviving spouse, moved the Board to find that the February 1981 and May 1987 Board decisions were clearly and unmistakably erroneous.  

On April 29, 2002, the Board entered a decision on this 
motion.  For reasons set forth below, the April 29, 2002 
Board Decision addressing this motion is hereby vacated.  A decision addressing the motion shall be issued in its place.    



VACATUR

This matter came before the Board during a personal hearing in 2001 before the undersigned member of the Board, sitting at St. Petersburg, Florida.  An April 29, 2002 Board decision dismissed the moving party's motion, finding that, because the Board had granted service onnection for the cause of the veteran's death, no additional benefit could accrue to the moving party based on a finding that the Board's February 1981 or May 1987 decision was clearly and unmistakably erroneous in not granting a total disability rating for schizophrenia.  In July 2002, the veteran's representative requested reconsideration of the April 29, 2002 Board decision that dismissed the motion seeking a finding of clear and unmistakable error (CUE) of the prior Board decisions. On August 15, 2002, the Board advised the appellant's representative that it would vacate its April 29, 2002 decision to dismiss the motion for CUE review of prior Board decisions in 1981 and 1987. 

As the appellant's representative correctly points out, if 
either the February 1981 Board decision (denial of increased 
rating and denial of total rating based on individual 
unemployability) or May 1987 Board decision (denial of 
increased rating) contained CUE, the veteran could have been 
in receipt of a total rating for more than eight years before 
his death.  As a result of CUE in either the 1981 or 1987 
Board decision, the veteran's surviving spouse (moving party) 
may have been entitled to enhanced DIC benefits under the 
provisions of 38 U.S.C.A. § 1311(a)(2); thus, there would 
have been an additional benefit that could have accrued to 
the moving party based on a finding of CUE in either the 1981 
or 1987 Board decision.  
 
Accordingly, the Board acknowledges that its April 29, 2002 
decision was based on the error that no additional benefit 
could accrue to the moving party based on a finding that the 
Board's February 1981 or May 1987 decision was clearly and 
unmistakably erroneous in not granting a total disability 
rating for schizophrenia.  The April 29, 2002 Board dismissal 
of the motion based on CUE in 1981 and 1987 Board decisions 
resulted in denial of due process to the appellant in that it 
denied her a Board decision addressing the merits of the CUE 
motion; therefore, the April 29, 2002 Board decision must be 
vacated in order for the Board to rectify said error.  See 38 
C.F.R. § 20.904 (2001) (an appellate decision may be vacated 
by the Board at any time upon request of the appellant's 
representative on the basis of denial of due process).  For 
this reason, the Board finds that its April 29, 2002, 
decision should be vacated.  Further, the Board will issue a 
new decision this date on the merits of the motion for 
revision or reversal of the February 1981 and May 1987 
decisions on the basis of CUE.



ORDER

The Board decision of April 29, 2002, is vacated.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 





Citation Nr: 0203908	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  01-08 016	)	DATE
	)
	)


THE ISSUES

1.  Whether a February 1981 decision of the Board of 
Veterans' Appeals (Board) was clearly and unmistakably 
erroneous in not granting a 100 percent schedular disability 
rating for schizophrenia, or a total rating based on 
individual unemployability, for the purpose of establishing 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).

2.  Whether a May 1987 decision of the Board was clearly and 
unmistakably erroneous in not granting a 100 percent 
schedular disability rating for schizophrenia, for the 
purpose of establishing entitlement to DIC pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1947 to May 1949.  The 
moving party, the veteran's surviving spouse, has moved the 
Board to find that the February 1981 or May 1987 decisions 
were clearly and unmistakably erroneous in not granting a 
total disability rating for the veteran's service-connected 
schizophrenia for the purpose of establishing entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318.  See Timberlake 
v. Gober, 14 Vet. App. 122 (2000).


FINDINGS OF FACT

1.  In a concurrent opinion, the Board has granted 
entitlement to service connection for the cause of the 
veteran's death.

2.  No additional benefit could accrue to the moving party 
based on a finding that the Board's February 1981 or May 1987 
decisions were clearly and unmistakably erroneous in not 
granting a total disability rating for schizophrenia.


CONCLUSION OF LAW

The Board is without jurisdiction to determine whether the 
February 1981 or May 1987 decisions were clearly and 
unmistakably erroneous in not granting a total disability 
rating for schizophrenia.  38 U.S.C.A. §§ 511(a), 1310, 1318, 
7111 (West 1991 and Supp. 2001); 38 C.F.R. § 3.22 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter the Board finds that because the motion 
for review based on clear and unmistakable error is being 
resolved on a legal, not a factual, basis, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), does not apply to the disposition of the motion.  
See Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc).

The Board notes that following the decision of the United 
States Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates, Inc., v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001), a 
moratorium on the adjudication of all claims in which 
38 C.F.R. § 3.22 is applicable was imposed.  Chairman's 
Memorandum 01-01-17 (Aug. 23, 2001).  Because 38 C.F.R. 
§ 3.22 need not be applied in considering the motion, the 
Board finds that the moratorium does not apply in the moving 
party's case.

A decision of the Board is subject to revision on the grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
Supp. 2001).  That provision, however, is dependent upon the 
general authority of the Secretary to "decide all questions 
of law and fact necessary to a decision by the Secretary 
under a law that affects the provision of benefits by the 
Secretary to veterans or the dependents or survivors of 
veterans."  38 U.S.C.A. § 511(a).

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  38 
U.S.C.A. § 1310.  DIC benefits are also payable to the 
surviving spouse of a veteran, in the same manner as if the 
cause of the veteran's death was service connected, if the 
veteran received, or was entitled to receive, compensation at 
the time of his death for a service-connected disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding his death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.

The veteran died in April 1998, and the evidence shows that 
his death was caused by acute cardiopulmonary arrest, which 
was due to coronary artery disease and atherosclerotic 
vascular disease.  At the time of his death service 
connection was in effect for schizophrenia, which had been 
rated as 100 percent disabling since January 1994.  In a 
concurrent opinion arising from an adverse decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), the 
Board has found that the veteran's service-connected 
schizophrenia materially contributed to cause his death, and 
granted service connection for the cause of his death.

In addition to her claim for service connection for the cause 
of the veteran's death, the moving party asserts that she is 
entitled to DIC benefits pursuant to 38 U.S.C.A. § 1318 
because the veteran should have been receiving compensation 
at the 100 percent rate for at least ten years prior to his 
death.  Specifically, she claims that the February 1981 and 
May 1987 decisions of the Board were clearly and unmistakably 
erroneous in not granting a total disability rating for 
schizophrenia.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, pursuant to 38 U.S.C.A. § 511(a), the 
Board does not have jurisdiction to consider a claim if no 
actual or potential additional benefits to the claimant would 
result.  Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  
Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1318 exists "in the same manner as if the cause of the 
veteran's death was service connected."  38 U.S.C.A. 
§ 1318(a).  No additional DIC benefits wold be due the moving 
party, therefore, based on a finding that the February 1981 
or May 1987 decisions were clearly and unmistakably 
erroneous.

Although the moving party asserts that a finding of clear and 
unmistakable error would entitle her to accrued benefits due 
and unpaid to the veteran at the time of his death, these 
assertions are not correct.  Accrued benefits are payable 
only if the veteran had a claim pending at the time of his 
death, or additional benefits are due under an existing 
rating or decision.  38 U.S.C.A. § 5121; Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998); 38 C.F.R. § 3.1000.  The 
veteran did not have a claim or appeal pending at the time of 
his death in April 1998, and all benefits due under the most 
recent rating decision in June 1995 were paid to the veteran.  
Accrued benefits could not be paid to the moving party based 
on a finding that the prior Board decisions were clearly and 
unmistakably erroneous.

The Board is unable to determine any other actual or 
potential benefits that would be due the moving party if the 
prior decisions were found to be clearly and unmistakably 
erroneous.  The Board has determined, therefore, that it is 
without jurisdiction to consider the motion of the moving 
party to revise the February 1981 or May 1987 decisions on 
the basis of clear and unmistakable error.


ORDER

The motion to review the February 1981 and May 1987 decisions 
of the Board based on clear and unmistakable error is 
dismissed.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no longer 
required to file a copy of your Notice of Appeal with 
VA's General Counsel.
? In the section entitled "Representation before VA," you 
no longer need to have filed a "notice of disagreement ... 
that led to the decision the Board has just reviewed for 
CUE ... on or after November 18, 1988" as a condition for 
an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


